FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 14-10365
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                     4:13-cr-00402-
                                            JST-1
ERIC EUGENE LUNDIN, AKA
Whitey,
              Defendant-Appellee.           OPINION


      Appeal from the United States District Court
        for the Northern District of California
        Jon S. Tigar, District Judge, Presiding

               Argued and Submitted
    September 18, 2015—San Francisco, California

                 Filed March 22, 2016

    Before: William A. Fletcher, Marsha S. Berzon,
          and Carlos T. Bea, Circuit Judges.

             Opinion by Judge W. Fletcher
2                  UNITED STATES V. LUNDIN

                           SUMMARY*


                          Criminal Law

    In an interlocutory appeal by the government, the panel
affirmed the district court’s order suppressing handguns
seized from the defendant’s home, and remanded for further
proceedings.

    The panel held that the warrantless search of the
defendant’s home was not justified by exigent circumstances.
The panel explained that the “knock and talk” exception to
the warrant requirement does not apply when officers
encroach upon the curtilage of a home with the intent to arrest
the occupant. The panel saw no reason to disturb the district
court’s finding that the officers’ purpose in knocking on the
defendant’s door at 4:00 a.m., in response to a deputy’s
request that the defendant be arrested, was to find and arrest
him. The panel held that the officers therefore violated the
defendant’s Fourth Amendment right to be free from
unlawful searches when they stood on his porch and knocked
on his front door. Since this unconstitutional conduct caused
the allegedly exigent circumstance— crashing noises in the
backyard—the panel concluded that that circumstance cannot
justify the search resulting in the seizure of the handguns.

    The panel held that the warrantless search was not
justified as a protective sweep, because the officers lacked a
reasonable ground for believing that there was a danger that
would have justified the sweep of the defendant’s home.

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. LUNDIN                     3

    The panel held that the inevitable discovery exception to
the exclusionary rule does not apply, because the officers
knew they had probable cause to arrest the defendant but
failed to obtain any warrant before coming onto his porch and
knocking on his door with the intention of arresting him.


                         COUNSEL

Barbara J. Valliere (argued), Chief, Appellate Division, and
Melinda Haag, United States Attorney, San Francisco,
California, for Plaintiff-Appellant.

Geoffrey A. Hansen (argued), Chief Assistant Federal Public
Defender, Steven G. Kalar, Federal Public Defender, and
Steven J. Koeninger, Research and Writing Attorney, San
Francisco, California, for Defendant-Appellee.


                         OPINION

W. FLETCHER, Circuit Judge:

    Around 4:00 a.m. on April 23, 2013, three northern
California law enforcement officers approached Defendant
Eric Lundin’s home without either an arrest warrant or a
search warrant. They came onto his front porch and knocked
on his door with the intent of arresting him. From the front
porch where they were standing, the officers heard crashing
noises coming from the back of the house. They ran to the
back, ordered Lundin to come out of the fenced-in backyard,
and arrested him. After putting Lundin in a patrol car, several
officers briefly searched Lundin’s home, including the back
patio where they found two handguns in open view. The
4                UNITED STATES V. LUNDIN

district court suppressed the handguns as the result of an
illegal search. The United States appeals. We hold that the
officers violated the Fourth Amendment when they knocked
on the door at 4:00 a.m. without a warrant with the intent of
arresting Lundin, and that the immediately ensuing search
was illegal. We therefore affirm.

                        I. Background

    At 12:24 a.m. on April 23, 2013, Deputy Sheriff Scott
Aponte of the Humboldt County Sheriff’s Office (“HCSO”)
was dispatched to the Mad River Community Hospital to
interview Susan Hinds, a 63-year-old patient who claimed she
had been kidnapped several hours earlier. In a tape-recorded
statement, Hinds told Deputy Aponte that sometime after
8:00 p.m. on April 22, shortly after her son, Joseph Miller,
had left to go to the store, Eric “Whitey” Lundin knocked on
the door of her mobile home. When Hinds opened the door,
Lundin grabbed her by the neck, forced his way inside, and
accused Miller of stealing marijuana from him.

    Hinds told Deputy Aponte that, once inside the mobile
home, Lundin took two firearms from his pockets — a
compact silver handgun and a large black handgun. He then
took out a bottle of pills and forced Hinds to ingest one of the
pills. He described the pills to Hinds as “methadone” and
told her that they were the easiest way to overdose. After
forcing Hinds to ingest the pill, Lundin broke her television
by striking it with one of the handguns. Lundin then pressed
the black handgun against Hinds’s temple and forced her to
call Miller to tell him to come home. When the call ended,
Lundin snatched Hinds’s cell phone and threw it across the
room.
                 UNITED STATES V. LUNDIN                    5

    Hinds told Deputy Aponte that Lundin repeatedly said
that she was going to die and that, as a member of the
Mongols motorcycle gang, he does not “leave witnesses.”
Lundin received two calls on his cell phone while still at the
mobile home. Hinds heard him say during one of the calls,
“I’m taking care of it. I’ve got her right here on the couch.”

     Hinds said that Lundin then forced her into his Dodge
truck. They passed Miller as they drove out of the mobile
home park. Lundin told Hinds, “Wave good-bye to your son.
You’ll never see him again.” During the drive, Lundin forced
Hinds to ingest two more pills and pointed out locations
where he could safely dispose of her body. Lundin then
spoke with Miller on his cell phone and accused Miller of
stealing his marijuana. After ending the call with Miller,
Lundin told Hinds that he no longer believed Miller had
stolen his marijuana. Lundin drove Hinds back to her mobile
home, told her that he only meant to scare her, and warned
her not to call the police. He told her that he would buy her
a new television. Hinds had been in the truck a total of about
fifteen minutes.

    After concluding the interview with Hinds at the hospital,
Deputy Aponte interviewed Miller, who had come to the
hospital to see his mother. Miller told Aponte that Hinds had
called him while he was at the grocery store and had told him
to come home immediately. When he returned, the mobile
home was in disarray, and the television was broken. Miller
then called Lundin on his cell phone. Miller recounted to
Aponte that Lundin had accused him of stealing marijuana
and had told him that Lundin was going to send his “Mongol
brothers” to get Miller. After concluding the interview with
Miller, Aponte visited Hinds’s mobile home to photograph
the damage.
6                UNITED STATES V. LUNDIN

    Deputy Aponte asked dispatch to issue a “Be On the Look
Out” (“BOLO”) for Lundin and a request for Lundin’s arrest
under California Penal Code § 836. Section 836 authorizes
a warrantless arrest when there is probable cause to believe a
suspect has committed a felony. However, § 836 does not —
because it may not — authorize a warrantless arrest of a
suspect in his own home. Payton v. New York, 445 U.S. 573,
589–90 (1980). Aponte believed there was probable cause to
arrest Lundin for burglary, false imprisonment, kidnapping,
vandalism, brandishing a firearm, administering a drug to
commit a felony, administering a controlled substance, and
battery. HCSO dispatch issued the BOLO and arrest request
just before 2:00 a.m.

    Upon receiving the BOLO and arrest request, Arcata
Police Department (“APD”) Officer Matthew O’Donovan
used vehicle registration files to determine Lundin’s address.
O’Donovan then drove to Lundin’s home. When he arrived,
he saw a vehicle matching the description of Lundin’s Dodge
truck parked in the driveway and saw that lights were on
inside the house. O’Donovan called for backup. APD
Officer Jeremiah Kasinger, APD Sergeant Keith Altizer, and
HCSO Deputy Matthew Tomlin responded to the call,
arriving just before 4:00 a.m.

    Officer O’Donovan wrote in a declaration that he, Officer
Kasinger, and Deputy Tomlin approached Lundin’s front
door. O’Donovan wrote that without identifying themselves
they stood on the porch, knocked loudly, waited thirty
seconds for an answer, and then knocked more loudly. After
the second knock, the officers heard several loud crashing
noises coming from the back of the house. The officers ran
to the back of the house and heard someone moving around
in the backyard. The officers identified themselves and
                 UNITED STATES V. LUNDIN                     7

ordered Lundin “to put his hands in the air and come out
slowly.” When Lundin did so, Tomlin handcuffed him and
placed him in a patrol car.

    Officers O’Donovan and Kasinger then searched Lundin’s
backyard and patio, which were enclosed by a high fence.
They also searched inside the house. At the end of the search,
O’Donovan saw on the patio, in open view and within arm’s
reach of a common walkway, a clear plastic freezer bag
containing a silver revolver and a black semiautomatic
handgun. The bag was lying admidst a number of five-gallon
buckets that had been knocked over. The crashing noises
heard by the officers had likely been the buckets falling over.
O’Donovan notified Deputy Tomlin that he had found a bag
containing handguns, which Tomlin then photographed and
seized. When Deputy Aponte arrived, he confirmed that the
handguns matched Hinds’s description of the guns used
during the earlier incident. Aponte then advised Lundin of
his Miranda rights.

    On the morning of April 24, HCSO Deputy Todd Fulton
prepared an affidavit, statement of probable cause, and an
application for a warrant to search Lundin’s home. The
statement of probable case described Hinds’s report to
Deputy Aponte and stated, inter alia, that two firearms had
been located during the arrest at Lundin’s residence. A
California magistrate judge approved the warrant. At about
10:30 a.m. that morning, state and federal law enforcement
officers executed the warrant and seized numerous items from
inside the house, including guns, cell phones, a prescription
pill bottle for methadone, computers and hard drives, and
various Mongols paraphernalia.
8                UNITED STATES V. LUNDIN

    On June 20, Lundin was charged with being a felon in
possession of a firearm and ammunition in violation of
18 U.S.C. § 922(g)(1). Lundin moved to suppress the
evidence obtained from the patio and inside the house, as well
as statements he had made before he was read his Miranda
rights. Lundin contended that the two handguns seized from
the patio on April 23 should be suppressed as the fruits of an
unreasonable warrantless search, that the evidence seized
from his house on April 24 should be suppressed as the fruits
of an invalid search warrant, and that the pre-warning
information elicited by officers should be suppressed under
Miranda. On June 26, the district court suppressed the two
handguns seized on the patio. It otherwise denied Lundin’s
motion.

    On July 24, a grand jury returned a superseding
indictment charging Lundin with kidnapping in aid of
racketeering (18 U.S.C. § 1959(a)(1)), assault in aid of
racketeering (18 U.S.C. § 1959(a)(3)), kidnapping (18 U.S.C.
§ 1201(a)(1)), possession with intent to distribute and
manufacture marijuana (21 U.S.C. §§ 841(a)(1), (b)(1)(C)),
use or possession of a firearm in furtherance of a crime of
violence or a drug trafficking crime (18 U.S.C. § 924(c)(1)),
and being a felon in possession of a firearm (18 U.S.C.
§ 922(g)(1)). On July 25, after Lundin was arraigned on new
charges, the government timely took an interlocutory appeal
under 18 U.S.C. § 3731.

                  II. Standard of Review

    “Whether the exclusionary rule applies to a given case is
reviewed de novo, while the underlying factual findings are
reviewed for clear error.” United States v. Perea-Rey,
680 F.3d 1179, 1183 (9th Cir. 2012) (citation omitted). “We
                 UNITED STATES V. LUNDIN                     9

review the district court’s application of the inevitable
discovery doctrine for clear error because, although it is a
mixed question of law and fact, it is essentially a factual
inquiry.” United States v. Reilly, 224 F.3d 986, 994 (9th Cir.
2000); see United States v. Ruckes, 586 F.3d 713, 716 (9th
Cir. 2009); United States v. Lang, 149 F.3d 1044, 1048 (9th
Cir. 1998).

                       III. Discussion

    The Fourth Amendment protects “[t]he right of the people
to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures . . . .” U.S. Const.
amend. IV. “At [its] very core stands the right of a [person]
to retreat into his own home and there be free from
unreasonable governmental intrusion.” Silverman v. United
States, 365 U.S. 505, 511 (1961). “[S]earches and seizures
inside a home without a warrant are,” therefore,
“presumptively unreasonable.” Payton, 445 U.S. at 586.
Evidence derived from an illegal search cannot “constitute
proof against the victim of the search.” Wong Sun v. United
States, 371 U.S. 471, 484 (1963).

    It is undisputed that the officers seized the two handguns
during a warrantless search of Lundin’s home. The handguns
are therefore the product of a presumptively unreasonable
search. To avoid suppression of the handguns, the
government must demonstrate that either an exception to the
warrant requirement or an exception to the exclusionary rule
applies. The government argues that the warrantless search
of Lundin’s home was justified either due to exigent
circumstances or as a protective sweep. In the alternative, the
government contends the handguns are admissible under the
10               UNITED STATES V. LUNDIN

inevitable discovery exception to the exclusionary rule. We
agree with the district court that these arguments fail.

                 A. Exigent Circumstances

    Law enforcement officers may conduct a warrantless
search of a home when “the exigencies of the situation make
the needs of law enforcement so compelling that [a]
warrantless search is objectively reasonable under the Fourth
Amendment.” Kentucky v. King, 563 U.S. 452, 460 (2011)
(alteration in original) (citation omitted). However, exigent
circumstances cannot justify a warrantless search when the
police “create the exigency by engaging . . . in conduct that
violates the Fourth Amendment.” Id. at 462.

    The officers in this case had no reason other than the
crashing noises coming from the backyard to believe that
there were exigent circumstances justifying a warrantless
search of Lundin’s home. However, the evidence shows that
the officers’ knock at Lundin’s front door caused him to make
the crashing noises. Thus, to show that exigent circumstances
justified the warrantless search, the government must show
that the officers lawfully stood on Lundin’s front porch and
knocked on his door.

    The area “immediately surrounding and associated with
the home” — the “curtilage” — is treated as “part of [the]
home itself for Fourth Amendment purposes.” Oliver v.
United States, 466 U.S. 170, 180 (1984). Like searches and
seizures inside the home itself, “searches and seizures in the
curtilage without a warrant are also presumptively
unreasonable.” Perea-Rey, 680 F.3d at 1184. The
presumption against warrantless searches and seizures “would
be of little practical value if the State’s agents could stand in
                 UNITED STATES V. LUNDIN                    11

a home’s porch or side garden and trawl for evidence with
impunity.” Florida v. Jardines, 569 U.S. —, —, 133 S. Ct.
1409, 1414 (2013).

    A government agent conducts a “search” within the
meaning of the Fourth Amendment when the agent infringes
“an expectation of privacy that society is prepared to consider
reasonable,” United States v. Jacobsen, 466 U.S. 109, 113
(1984), or “physically occupie[s] private property for the
purpose of obtaining information.” United States v. Jones,
565 U.S. —, —, 132 S. Ct. 945, 949 (2012). It is undisputed
that the officers physically occupied the curtilage of Lundin’s
home when they stood on the front porch and knocked on his
door. Indeed, the front porch of a home is the “classic
exemplar” of curtilage. Jardines, 133 S. Ct. at 1415. The
district court concluded that the officers’ clear purpose was
to determine whether Lundin was home and, if so, to arrest
him. Thus, the officers’ presence on Lundin’s front porch
and their knock at his door constituted a presumptively
unreasonable search.

    The government contends that the officers were permitted
to knock on Lundin’s door under the so-called “knock and
talk” exception to the warrant requirement, which permits law
enforcement officers to “‘encroach upon the curtilage of a
home for the purpose of asking questions of the occupants.’”
Perea-Rey, 680 F.3d at 1187 (quoting United States v.
Hammett, 236 F.3d 1054, 1059 (9th Cir. 2001)). The “knock
and talk” exception resembles to some degree the exception
for consensual searches. The relevant “consent” in a “knock
and talk” case is implied from the custom of treating the
“knocker on the front door” as an invitation (i.e., license) to
approach the home and knock. Jardines, 133 S. Ct. at 1415
(citation omitted). The scope of the exception is coterminous
12               UNITED STATES V. LUNDIN

with this implicit license. Stated otherwise, to qualify for the
exception, the government must demonstrate that the officers
conformed to “‘the habits of the country,’” id. (quoting
McKee v. Gratz, 260 U.S. 127, 136 (1922) (Holmes, J.)), by
doing “‘no more than any private citizen might do,’” id. at
1416 (quoting King, 563 U.S. at 469). In the typical case, if
the police do not have a warrant they may “approach the
home by the front path, knock promptly, wait briefly to be
received, and then (absent invitation to linger longer) leave.”
Id. at 1415. For two reasons, we agree with the district court
that the officers exceeded the scope of the customary license
to approach a home and knock.

    First, unexpected visitors are customarily expected to
knock on the front door of a home only during normal waking
hours. This does not mean that the “knock and talk”
exception never applies when officers knock on the door of
a home in the early morning. In some circumstances, an early
morning visit may be “consistent with an attempt to initiate
consensual contact with the occupants of the home.” Perea-
Rey, 680 F.3d at 1188. For example, officers may have
reason to believe that the resident in question generally
expects strangers on his porch early in the morning —
perhaps he sells fresh croissants out of his home. Or the
officers may have a reason for knocking that a resident would
ordinarily regard as important enough to warrant an early
morning disturbance — perhaps a fox has gotten into the
resident’s henhouse. Here, however, the officers knocked on
Lundin’s door around 4:00 a.m. without evidence that Lundin
generally accepted visitors at that hour, and without a reason
for knocking that a resident would ordinarily accept as
sufficiently weighty to justify the disturbance. Indeed, the
officers here acted for a purpose that virtually no resident
would willingly accept.
                 UNITED STATES V. LUNDIN                      13

    Second, the scope of a license is often limited to a specific
purpose, Jardines, 133 S. Ct. at 1416, and the customary
license to approach a home and knock is generally limited to
the “purpose of asking questions of the occupants,” Perea-
Rey, 680 F.3d at 1187 (citation omitted). Officers who knock
on the door of a home for other purposes generally exceed the
scope of the customary license and therefore do not qualify
for the “knock and talk” exception.

     “Reasonableness” under the Fourth Amendment “is
predominantly an objective inquiry.” Ashcroft v. al-Kidd,
563 U.S. 731, —, 131 S. Ct. 2074, 2080 (2011) (citation
omitted). A court’s task is usually to determine only
“whether the circumstances, viewed objectively, justify [the
challenged] action.” Id. (alteration in original) (citation
omitted). However, the Supreme Court has recognized
several “limited exception[s]” to this general rule, where
“actual motivations” matter. Id. (alteration in original)
(citation omitted). For example, police do not need a judicial
warrant or probable cause to conduct a search or seizure that
is justified by “special needs,” see, e.g., Vernonia Sch. Dist.
47J v. Acton, 515 U.S. 646, 665 (1995) (deterring drug use in
public schools), or to conduct an administrative inspection,
see, e.g., Michigan v. Clifford, 464 U.S. 287, 294 (1984)
(authorizing fire inspection).

    Before Jardines, it was not clear whether the proper
application of the “knock and talk” exception is an entirely
objective inquiry, or whether, as in special-needs-search and
administrative-inspection cases, the actual motivation of the
officers matters. The Court answered the question in
Jardines, explaining that the scope of the license to approach
a home and knock “is limited not only to a particular area but
also to a specific purpose.” 133 S. Ct. at 1416 (emphasis
14               UNITED STATES V. LUNDIN

added). That is, the application of the “knock and talk”
exception ultimately “depends upon whether the officers
ha[ve] an implied license to enter the [curtilage], which in
turn depends upon the purpose for which they enter[].” Id. at
1417 (emphasis added). After Jardines, it is clear that, like
the special-needs and administrative-inspection exceptions,
the “knock and talk” exception depends at least in part on an
officer’s subjective intent.

    The “knock and talk” exception to the warrant
requirement does not apply when officers encroach upon the
curtilage of a home with the intent to arrest the occupant.
Just as “the background social norms that invite a visitor to
the front door do not invite him there to conduct a search,” id.
at 1416, those norms also do not invite a visitor there to arrest
the occupant. We do not hold that an officer may never
conduct a “knock and talk” when he or she has probable
cause to arrest a resident but does not have an arrest warrant.
An officer does not violate the Fourth Amendment by
approaching a home at a reasonable hour and knocking on the
front door with the intent merely to ask the resident questions,
even if the officer has probable cause to arrest the resident.

    In this case, however, Deputy Aponte had asked dispatch
to broadcast a request that Lundin be arrested. The officers
who arrived at Lundin’s home were responding to that
request. Rather than obtain a warrant or wait for a time of
day when strangers might ordinarily visit, the officers
approached Lundin’s door at about 4:00 a.m. without a
warrant, immediately after they arrived at his home. Based
on this evidence, the district court found, as a matter of fact,
that the officers’ purpose in knocking on Lundin’s door was
to find and arrest him, and we see no reason to disturb that
finding. Thus, the officers violated Lundin’s Fourth
                 UNITED STATES V. LUNDIN                     15

Amendment right to be free from unlawful searches when
they stood on his porch and knocked on his front door. And
since this unconstitutional conduct caused the allegedly
exigent circumstance — the crashing noises in the backyard
— that circumstance cannot justify the search resulting in the
seizure of the two handguns.

     We note that our decision in United States v. Vaneaton,
49 F.3d 1423 (9th Cir. 1995), may be on infirm ground after
Jardines. In Vaneaton, officers had probable cause to arrest
the defendant for receiving stolen property and for violating
his parole, and they had reason to believe that he was staying
at the Rainbow Motel. Id. at 1425. The officers approached
the defendant’s motel room, knocked on the door, and
arrested him when he opened the door. Id. Our opinion did
not expressly note the officers’ purpose in knocking on the
defendant’s door, but it is fairly clear from our description of
the facts that they intended to arrest him. Although the
defendant was standing inside the doorway of his room, we
held that the officers lawfully arrested him because he
“‘voluntarily exposed himself to warrantless arrest’ by freely
opening the door of his motel room to the police.” Id. at 1426
(quoting United States v. Johnson, 626 F.2d 753, 757 (9th
Cir. 1980)).

    Unlike the officers in Jardines and in this case, the
officers in Vaneaton were standing in the common space of
a motel when they knocked, rather than in the curtilage of a
home. We therefore have no need to overrule Vaneaton. See
Miller v. Gammie, 335 F.3d 889, 899–900 (9th Cir. 2003) (en
banc) (holding that “a three-judge panel is free to reexamine
the holding of a prior panel” when the Supreme Court has
“undercut the theory or reasoning underlying the prior circuit
precedent in such a way that the cases are clearly
16               UNITED STATES V. LUNDIN

irreconcilable”). Whether Vaneaton remains good law after
Jardines is therefore a question for another case and another
day.

                    B. Protective Sweep

    The protective sweep doctrine authorizes “quick and
limited” warrantless inspections “of those spaces where a
person may be found” when “there are articulable facts
which, taken together with the rational inferences from those
facts, would warrant a reasonably prudent officer in believing
that the area to be swept harbor[ed] an individual posing a
danger to those on the arrest scene.” United States v. Lemus,
582 F.3d 958, 962 (9th Cir. 2009) (citation omitted)
(alteration in original). In this case, the officers had no
“reasonable, articulable suspicion” that anyone other than
Lundin was present at his residence. Maryland v. Buie,
494 U.S. 325, 336 (1990). Thus, the only plausible threat to
the safety of those on the scene was Lundin himself. By the
time the officers conducted the sweep of Lundin’s home,
however, he had already been handcuffed and placed in a
police vehicle. Thus, the officers lacked a reasonable ground
for believing that there was a danger that would have justified
the sweep of Lundin’s home.

                  C. Inevitable Discovery

     The inevitable discovery exception does not apply when
officers have probable cause to apply for a warrant but simply
fail to do so. See United States v. Mejia, 69 F.3d 309, 320
(9th Cir. 1995); United States v. Echegoyen, 799 F.2d 1271,
1280 n.7 (9th Cir. 1986). The government erroneously
suggests our decision in United States v. Merriweather,
777 F.2d 503 (9th Cir. 1985), holds to the contrary.
                 UNITED STATES V. LUNDIN                    17

    In Merriweather, federal agents performed a lawful
protective sweep of a motel room incident to an arrest.
During the sweep, an agent unlawfully searched the inside of
a toilet tank and found money hidden there. Id. at 505. The
police then obtained a search warrant for the motel room
without relying on the discovery of the money, and officers
who were unaware of the money executed the search warrant
and found it. Id. We held that the money was admissible. In
our opinion, we inaccurately characterized our decision as an
application of the “inevitable discovery doctrine.” Id. at 506.
Our decision in Merriweather is, instead, properly
characterized as an application of the independent source
doctrine. Unlike the inevitable discovery doctrine, which
asks whether evidence “would have” been discovered by
lawful means rather than by means of the illegal search, Nix
v. Williams, 467 U.S. 431, 447 (1984) (emphasis added), the
independent source doctrine asks whether the evidence
actually was “obtained independently from activities
untainted by the initial illegality.” Murray v. United States,
487 U.S. 533, 537 (1988).

    The two doctrines are, of course, related. See id. at 539
(“The inevitable discovery doctrine, with its distinct
requirements, is in reality an extrapolation from the
independent source doctrine.”). But the distinction between
the two doctrines is important because they create different
incentives. We do not apply the inevitable discovery doctrine
to warrantless searches where probable cause existed and a
warrant could therefore have been obtained because “[i]f
evidence were admitted notwithstanding the officers’
unexcused failure to obtain a warrant, simply because
probable cause existed, then there would never be any reason
for officers to seek a warrant.” Mejia, 69 F.3d at 320. Thus,
“to excuse the failure to obtain a warrant merely because the
18               UNITED STATES V. LUNDIN

officers had probable cause and could have inevitably
obtained a warrant would completely obviate the warrant
requirement of the fourth amendment.” United States v.
Young, 573 F.3d 711, 723 (9th Cir. 2009) (citation omitted).
Put differently, allowing the government to claim
admissibility under the inevitable discovery doctrine when
officers have probable cause to obtain a warrant but fail to do
so would encourage officers never to bother to obtain a
warrant.

    The independent source rule, by contrast, does not create
this incentive. As the Supreme Court has explained, a
rational officer who already has probable cause to obtain a
search warrant will ordinarily not enter the premises without
a warrant because “his action would add to the normal burden
of convincing a magistrate that there is probable cause the
much more onerous burden of convincing a trial court that no
information gained from the illegal entry affected either the
law enforcement officers’ decision to seek a warrant or the
magistrate’s decision to grant it.” Murray, 487 U.S. at 540.

    The officers here knew they had probable cause to arrest
Lundin. Deputy Aponte received corroborated information
from two witnesses that hours earlier Lundin had committed
numerous violent felonies. Aponte therefore requested
Lundin’s arrest under California Penal Code § 836.
However, the officers who arrived at Lundin’s home had no
right, absent an arrest warrant, to arrest Lundin in his home,
or, absent a search warrant, to search his home. Payton,
445 U.S. at 589–90. The officers nonetheless failed to obtain
any warrant before coming onto Lundin’s porch and knocking
on his door with the intention of arresting him. Thus, the
district court correctly held that the inevitable discovery
exception to the exclusionary rule does not apply. Indeed, it
                UNITED STATES V. LUNDIN                   19

would have erred had it held to the contrary. See Reilly,
224 F.3d at 995 (“[T]he district court committed clear error
in applying the inevitable discovery doctrine based on the
agents’ actual but unexercised opportunity to secure a search
warrant.”).

                        Conclusion

   For the foregoing reasons, we affirm the district court’s
grant of Lundin’s motion to suppress the two handguns seized
from Lundin’s home on April 23. We remand for further
proceedings.

   AFFIRMED.